EXHIBIT 10.1.5

CONFORMED COPY

  AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February 8, 2005, by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation (“Global”), GRAFTECH FINANCE
INC., a Delaware corporation (the “Borrower”), the direct and indirect
subsidiaries of GrafTech that are signatories hereto (together with GrafTech,
Global and the Borrower, the “Pledgors”), in favor of JPMORGAN CHASE BANK, N.A.,
as collateral agent for the Secured Parties (as defined in Section 1 of this
Pledge Agreement; each other capitalized term used but not defined herein having
the meaning given it in the Credit Agreement dated as of February 8, 2005, among
GrafTech, Global, the Borrower, the LC Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Collateral Agent and Issuing Bank (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”)).


W I T N E S S E T H :

        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and the Issuing Bank has agreed to issue Letters of Credit,
upon the terms and subject to the conditions set forth therein;

        WHEREAS, the Credit Agreement is being amended and restated and each
Pledgor that is a party to the existing Pledge Agreement dated as of February
22, 2000, among GrafTech, Global, the Borrower, the pledgors party thereto and
JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New
York), as collateral agent for the lenders, has agreed to reaffirm and confirm
its obligations thereunder and to amend and restate the existing Pledge
Agreement in the form hereof;

        WHEREAS, it is a condition precedent to the obligations of the Lenders
to make the Loans and of the Issuing Bank to issue the Letters of Credit that
the Pledgors shall have executed and delivered this Pledge Agreement.

        NOW, THEREFORE, in consideration of the premises and to induce the
Secured Parties to enter into the Credit Agreement and to induce the Lenders to
make their respective Loans and the Issuing Bank to issue Letters of Credit,
each of the Pledgors hereby agrees with the Collateral Agent, for the ratable
benefit of the Secured Parties, as follows:

        SECTION 1.  Defined Terms.  (a)  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings assigned
to them in the Credit Agreement.

         (b)       The following terms shall have the following meanings:

2

          “Additional Collateral” shall mean all rights of any Pledgor under any
Guarantees, security agreements or other instruments or documents guaranteeing
or securing any Intercompany Notes, any Intercompany Foreign Borrower Notes or
other Collateral.


          “Collateral” shall mean the Pledged Securities, the Additional
Collateral and all Proceeds thereof.


          “Collateral Account” shall mean any account established to hold money
Proceeds, maintained under the sole dominion and control of and on terms and
conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties and
the Pledgors, as provided in Section 8(a) and Section 15.


          “Issuers” shall mean the companies identified on Schedule I attached
hereto as the issuers of the Pledged Securities and each issuer of any
securities included in the Additional Collateral.


          “Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower or any Subsidiary under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of GrafTech, Global, the
Borrower and the Subsidiaries under the Credit Agreement and the other Loan
Documents (including, without limitation, all monetary obligations of the
Intercompany Borrowers under the Intercompany Notes and Intercompany Borrower
Agreements and of the Intercompany Foreign Borrowers under the Intercompany
Foreign Borrower Notes and Intercompany Foreign Borrower Agreements, but in each
case only for as long as (A) such Intercompany Note and the rights of the
Borrower under the Intercompany Borrower Agreement relating thereto are pledged
to the Collateral Agent under one or more Security Documents as security for the
Obligations and (B) such Intercompany Foreign Borrower Note and the rights of
Swissco under the Intercompany Foreign Borrower Agreement relating thereto are
pledged to (1) the Borrower under one or more Security Documents as security for
the obligations of Swissco under the Swissco Note and the Intercompany Borrower
Agreement of Swissco and (2) the Collateral Agent under one or more Security
Documents as security for the Obligations Guaranteed under the Swissco
Guarantee), (b) the due and punctual


3

  performance of all covenants, agreements, obligations and liabilities of
GrafTech, Global, the Borrower and the Subsidiaries under or pursuant to the
Credit Agreement and the other Loan Documents, (c) unless otherwise agreed upon
in writing by the applicable Lender party thereto, the due and punctual payment
and performance of all obligations of GrafTech, Global, the Borrower and the
Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Protection Rate Agreement entered into
with any counterparty that (i) is or was a Lender (or an Affiliate thereof) at
the time such Interest/Exchange Rate Protection Agreement or Commodity
Protection Rate Agreement was entered into or (ii)(A) was a “Lender” as defined
in the Existing Credit Agreement (or an Affiliate thereof) at the time such
Interest/Exchange Rate Protection Agreement was entered into and (B) was one of
the initial Lenders under the Credit Agreement (or an Affiliate thereof),
(d) all obligations of GrafTech, Global, the Borrower and the Subsidiaries under
the Guarantee Agreements and (e) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
the obligations of GrafTech, Global, the Borrower and the Subsidiaries, monetary
or otherwise, under each Cash Management Arrangement entered into with (i) any
person that is or was a Lender (or an Affiliate thereof) at the time such Cash
Management Arrangement was entered into or (ii) in the case of any Cash
Management Arrangement in effect on the Effective Date, any person that was a
Lender under the Credit Agreement on the Effective Date (or an Affiliate
thereof).


          “Pledged Notes” shall mean (a) the Intercompany Notes, the
Intercompany Foreign Borrower Notes and other notes listed on Schedule I hereto
and (b) all Intercompany Notes, all Intercompany Foreign Borrower Notes and
other instruments evidencing Indebtedness of GrafTech, Global, the Borrower, any
Subsidiary or any other person that shall be owned at any time or from time to
time by any Pledgor.


          “Pledged Securities” shall mean the Pledged Notes and the Pledged
Stock.


          “Pledged Stock” shall mean Capital Stock listed on Schedule I hereto
or hereafter acquired by any Pledgor (other than Capital Stock issued by an
entity organized under the laws of Australia or England and Wales), together
with all certificates from time to time evidencing such Capital Stock; provided
that the Pledged Stock shall not include more than 65% of the issued and
outstanding voting Capital Stock of any CFC.


          “Proceeds” shall mean all “proceeds” (as such term is defined in
Section 9-102 of the UCC on the date hereof) of any Collateral and, in any
event, shall include all interest, payments, prepayments, collections, dividends
or other distributions or other income on the Pledged Stock or the Pledged
Notes.


4

          “Secured Parties” shall mean the Agent, each Lender, the Issuing Bank
and each other person to which any of the Obligations is owed. In the case of
Obligations owed to the Borrower by Foreign Subsidiaries, the term “Secured
Parties” includes the Borrower and all references herein to the “ratable benefit
of the Secured Parties” includes the Borrower to the extent necessary to effect
the Foreign Subsidiary Pledgors’ pledges of Collateral to the Borrower and the
Borrower’s assignment of such pledges contained in Section 2(b). In the case of
Obligations owed to Swissco by other Foreign Subsidiaries, the term “Secured
Parties” includes Swissco and all references herein to the “ratable benefit of
the Secured Parties” includes Swissco to the extent necessary to effect the
Foreign Subsidiary Pledgors’ pledges of Collateral to Swissco and Swissco’s
assignment of such pledges contained in Section 2(b).


          “Securities Act” shall mean the Securities Act of 1933, as amended.


          “UCC” shall mean the Uniform Commercial Code from time to time in
effect in the State of New York.


        (c)        The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section
references are to this Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

        (d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        SECTION 2.  Pledge; Grant of Security Interest; Assignment of Security
Interests.  (a)  Each Pledgor hereby pledges and delivers to the Collateral
Agent, for the ratable benefit of the Secured Parties, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a first
priority security interest in, all the Collateral now or at any time hereafter
owned by such Pledgor as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration, upon
one or more dates of prepayment or otherwise) of (i) in the case of each of
GrafTech, Global, the Borrower and each Domestic Subsidiary that is a Pledgor,
all of the Obligations, (ii) in the case of each Pledgor (including Swissco)
that is a Foreign Subsidiary, but not a CFC, its own obligations under (A) the
Guarantee Agreement (including the applicable provisions set forth on Schedule
II thereto), (B) the Intercompany Notes, the Intercompany Foreign Borrower
Notes, the Intercompany Borrower Agreements and the Intercompany Foreign
Borrower Agreements and (C) each other Loan Document to which it is a party and
(iii) in the case of each Pledgor that is a CFC, its own obligations (A) under
the Intercompany Notes, the Intercompany Foreign Borrower Notes, the
Intercompany Borrower Agreements and the Intercompany Foreign Borrower
Agreements, (B) in respect of Letters of Credit and (C) as a Guarantor of the
obligations of other CFCs under the Guarantee Agreements. Each Pledgor will (i)
cause any shares of Capital Stock of the Borrower, Global or any Domestic
Subsidiary required to be pledged hereunder to be evidenced by duly executed
certificates that are pledged

5

and delivered to the Collateral Agent pursuant to the terms hereof and (ii)
cause any Pledged Notes to be delivered to the Collateral Agent pursuant to the
terms hereof.

        (b)        Without limiting the grant set forth in paragraph (a) above,
(i) Swissco hereby assigns, pledges, and transfers to the Borrower, as security
for its obligations under each Loan Document to which it is a party, all the
Intercompany Foreign Borrower Notes and all its rights thereunder and under the
related Intercompany Foreign Borrower Agreement and any Guarantee Agreements
(including the applicable provisions set forth on any schedule thereto)
guaranteeing or Security Documents securing the Intercompany Foreign Borrower
Notes or any of them (collectively, the “IFB Collateral”) and (ii) the Borrower
hereby assigns, pledges, and transfers to the Collateral Agent for the ratable
benefit of the Secured Parties, as security for the Obligations, all the IFB
Collateral and all the Intercompany Notes and all its rights thereunder and
under the related Intercompany Borrower Agreements and any Guarantee Agreements
guaranteeing or Security Documents securing the Intercompany Notes or any of
them. Each of Swissco and the Borrower agrees that, until the Commitments under
the Credit Agreement have been terminated and the principal of and interest on
each Loan, all fees referred to in the Credit Agreement and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, the Collateral Agent will have the
right, after the occurrence and during the continuance of an Event of Default,
to the exclusion of each of Swissco and the Borrower, to exercise all rights of
each of Swissco and Borrower, and to make all demands and give all notices to be
made or given by each of Swissco and the Borrower, under the Intercompany Notes,
the Intercompany Foreign Borrower Notes, the Intercompany Borrower Agreements
and the Intercompany Foreign Borrower Agreements and such Guarantee Agreements
and Security Documents, as their rights may appear therein (and each of Swissco
and the Borrower agrees that any such demand or notice made or given by Swissco
or the Borrower in violation of the provisions of this paragraph shall be of no
force or effect). Without limiting the foregoing, each of Swissco and the
Borrower agrees that at any time after the occurrence and during the continuance
of an Event of Default, the Collateral Agent may demand payment of the principal
of and interest accrued on each Intercompany Note and each Intercompany Foreign
Borrower Note.

        SECTION 3.  Stock Powers and Instruments of Transfer.  Concurrently with
the delivery to the Collateral Agent of each certificate representing one or
more shares of Pledged Stock and each Pledged Note, the applicable Pledgor shall
deliver an undated stock power covering such certificate or an instrument of
transfer covering such Pledged Note, duly executed in blank by such Pledgor
with, if the Collateral Agent so requests, signature guaranteed.

        SECTION 4.  Representations and Warranties.  Each Pledgor represents and
warrants, as to itself and the Collateral pledged by it hereunder (except that
such representation and warranty, except for that made in clause (c) below, is
made in the knowledge of such Pledgor in the case of Pledged Securities issued
by Issuers that are not Subsidiaries), that:

6

    (a)        The shares of Pledged Stock listed on Schedule I constitute the
portion of the issued and outstanding shares of all classes of the Capital Stock
of the applicable Issuer set forth on Schedule I and the Pledged Notes evidence
the obligations of the applicable Issuer to the applicable Pledgor in aggregate
principal amounts as set forth on Schedule I.


    (b)        The Pledged Securities have been duly and validly authorized and
issued by the Issuers thereof and (i) in the case of Pledged Stock, are fully
paid and nonassessable and (ii) in the case of Pledged Notes, are legal, valid
and binding obligations of the issuers thereof.


    (c)        Subject to Section 21(b), each Pledgor is the legal, record and
beneficial owner of the Pledged Securities and of the Additional Collateral,
free of any and all Liens, or options in favor of, or claims of, any other
person, except Liens permitted by the Credit Agreement.


    (d)        All Capital Stock or other ownership interests in the Domestic
Subsidiaries (other than limited liability companies and partnerships) will at
all times constitute certificated securities for purposes of Articles 8 and 9 of
the UCC as in effect in the State of New York or its equivalent in other
jurisdictions.


    (e)        Except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or any agreement listed on Schedule 7.09
of the Credit Agreement or otherwise permitted by the Credit Agreement, the
Pledged Securities are and will continue to be freely transferable and
assignable and none of the Pledged Securities are or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Securities hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder


    (f)        This Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral and, when the Pledged Stock,
Pledged Notes or Additional Collateral shall be delivered to the Collateral
Agent (or, as applicable in the case of Capital Stock of Foreign Subsidiaries,
the requisite filings or registrations are made), this Agreement will constitute
a duly perfected first priority Lien on, and security interest in, all right,
title and interest of the Pledgors thereunder in such Pledged Stock, Pledged
Notes or Additional Collateral, in each case prior and superior in rights to any
other person, subject to the agreements listed in Schedule 4.08 to the Credit
Agreement or otherwise permitted by the Credit Agreement.


        SECTION 5.  Covenants.  Each Pledgor, as to itself and the Collateral
pledged by it hereunder, covenants and agrees with the Secured Parties that,
from and

7

after the date of this Agreement until this Agreement is terminated and the
security interest created hereby is released, subject to Section 21(b):

    (a)        Any sums paid upon or in respect of the Pledged Stock, Pledged
Notes or Additional Collateral upon the liquidation or dissolution (other than
any liquidation or dissolution permitted by Section 6.01(a) of the Credit
Agreement) of any Issuer shall, upon and during the continuance of an Event of
Default, upon the written request of the Collateral Agent, be paid over to the
Collateral Agent to be held and applied by it hereunder as provided in
Section 8(a) and Section 15, and in case any distribution of capital shall be
made on or in respect of the Pledged Stock or Additional Collateral or any
property shall be distributed upon or with respect to the Pledged Stock, Pledged
Notes or Additional Collateral pursuant to the recapitalization or
reclassification of capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, upon and during continuance of an
Event of Default, upon the written request of the Collateral Agent, be delivered
to the Collateral Agent to be held and applied by it hereunder as provided in
Section 8(a) and Section 15. If any sums of money or property so paid or
distributed in respect of the Pledged Stock, Pledged Notes or Additional
Collateral shall be received by such Pledgor, such Pledgor shall, upon and
during the continuance of an Event of Default, upon the written request of the
Collateral Agent, until such money or property is paid or delivered to the
Collateral Agent, hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, for application in accordance with
Section 8(a) and Section 15.


    (b)        Without the prior written consent of the Collateral Agent, such
Pledgor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer,
except to the extent the same are permitted to be issued under the Credit
Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Collateral owned by it, except as not
prohibited under the terms of the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any person with
respect to, any of such Collateral, or any interest therein, except as not
prohibited under the terms of the Credit Agreement and for the security interest
created by this Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of such Pledgor or the Collateral Agent to
sell, assign or transfer any of such Collateral, except as not prohibited under
the terms of the Credit Agreement.


    (c)        Such Pledgor shall maintain the security interest created by it
under this Agreement as a first priority, perfected security interest and shall
defend such security interest against claims and demands of all persons
whomsoever. At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Pledgor, such Pledgor shall
promptly and duly execute and deliver such further instruments and documents and
take such further actions


8

  as the Collateral Agent may reasonably request for the purposes of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted. If any amount payable under or in connection with any of the
Collateral owned by such Pledgor shall be or become evidenced by any promissory
note, other instrument or chattel paper, such note, instrument or chattel paper
shall, if so requested by the Collateral Agent, be immediately delivered to the
Collateral Agent duly endorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement, provided
that the use of the Proceeds of such Collateral shall nonetheless be governed by
Sections 6 and 7.


        SECTION 6.  Cash Dividends; Voting Rights; Proceeds.  (a)  Unless an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given notice to the Pledgors of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Section 7, the Pledgors shall be
permitted to receive, retain and use all cash dividends paid in accordance with
the terms and conditions of the Credit Agreement in respect of the Pledged Stock
and, if applicable, Additional Collateral and to exercise all voting and
corporate rights with respect to the Pledged Stock and, if applicable,
Additional Collateral, provided, however, that no vote shall be cast or
corporate right exercised or other action taken (regardless of whether an Event
of Default has occurred and is continuing) which would materially and adversely
affect the rights of the Collateral Agent or the Secured Parties or their
ability to exercise same or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

        (b)        Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the Pledgors of
the Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 7 below, the Pledgors shall be permitted to receive, retain and use all
other Proceeds (in addition to cash dividends as provided under Section 6(a))
from the Collateral.

        SECTION 7.  Rights of the Secured Parties and the Collateral Agent.  If
an Event of Default shall occur and be continuing and the Collateral Agent shall
give notice of its intent to exercise such rights to the Pledgors, (i) the
Collateral Agent shall have the right to receive any and all Proceeds paid in
respect of the Pledged Securities or Additional Collateral and any and all
Proceeds of Proceeds and make application thereof to the Obligations in the
manner provided in Section 8(a) and Section 15 and (ii) all shares of the
Pledged Stock and, if applicable, Additional Collateral shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (1) all voting, corporate and other rights
pertaining to such shares of the Pledged Stock and to such Additional Collateral
at any meeting of shareholders of any Issuer or otherwise and (2) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such shares of the Pledged Stock and to such Additional
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all the Pledged Stock and, if applicable,
Additional Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by a Pledgor or the Collateral Agent of any right,
privilege or option

9

pertaining to such shares of the Pledged Stock and to such Additional
Collateral, and in connection therewith, the right to deposit and deliver any
and all the Pledged Stock and, if applicable, Additional Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may reasonably determine), all
without liability except to account for property actually received by it, but
the Collateral Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. All Proceeds that are received by any Pledgor contrary to
the provisions of this Section 7 shall be received in trust for the ratable
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement). Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 7 shall be retained by the Collateral
Agent in a Collateral Account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 8(a) and Section 15. After all Events of Default under
the Credit Agreement have been cured or waived, the Collateral Agent shall,
within five Business Days after all such Events of Default have been cured or
waived, repay to each Pledgor all cash dividends, interest or principal that
such Pledgor would otherwise be permitted to retain pursuant to the terms of
Section 6, but only to the extent such Proceeds remain in such Collateral
Account.

        SECTION 8.  Remedies.  (a)  If an Event of Default shall have occurred
and be continuing, the Collateral Agent shall apply all or any part of the
Proceeds held in any Collateral Account in accordance with Section 15.

        (b)        If an Event of Default shall have occurred and be continuing,
the Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted in this Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgors or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, give option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may reasonably deem advisable and at such prices
as it may reasonably deem best, for cash or on credit or for future delivery
without assumption of any risk. The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of (to the extent permitted by law) any right or
equity of redemption in a Pledgor which right or equity is, to the extent
permitted by law, hereby waived or released. The

10

Collateral Agent shall apply any Proceeds from time to time held by it and the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses incurred
in respect thereof or incidental to the care or safekeeping of any of the
Collateral or reasonably relating to the Collateral or any of the rights of the
Collateral Agent and the Secured Parties hereunder, including reasonable
attorney’s fees and disbursements of counsel to the Collateral Agent, to the
payment in whole or in part of the Obligations, in the order set forth in
Section 15. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be in writing and deemed reasonable
and proper if given at least 10 days before such sale or other disposition.
GrafTech and the other Pledgors shall remain liable for any deficiency if the
proceeds of any sale or other disposition of Collateral are insufficient to pay
(i) in the case of each Pledgor other than GrafTech, its Obligations and the
reasonable fees and disbursements of any attorneys employed by the Collateral
Agent or any Secured Party to collect such deficiency in its Obligations and
(ii) in the case of GrafTech, its and the Borrower’s Obligations and pro rata
shares of such fees and disbursements.

        SECTION 9.  Registration Rights; Private Sales.  (a)  If the Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Section 8, and if in the opinion of the Collateral Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, if the Pledged
Stock was issued by a Domestic Wholly Owned Subsidiary, the Pledgor who owns
such Pledged Stock will cause the Issuer thereof to (i) execute and deliver, and
cause the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Collateral Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period expiring on the earlier of (A) one year from the date of
the first public offering of the Pledged Stock and (B) such time that all of the
Pledged Stock, or that portion thereof to be sold, is sold and (iii) to make all
amendments thereto and/or to the related prospectus which, in the reasonable
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. The Pledgor who owns such
Pledged Stock agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Collateral
Agent shall reasonably designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act. Each Pledgor
jointly and severally agrees to (x) indemnify, defend and hold harmless the
Collateral Agent and the other Indemnitees from and against all losses,
liabilities, expenses, costs (including the reasonable fees and expenses of
legal counsel to the Collateral Agent) and claims (including the costs of
investigation) that they may incur insofar as any such loss, liability, expense,
cost or claim arises out of or is based upon any alleged untrue statement of a
material fact contained in any prospectus, offering circular or similar document
(or any amendment or supplement thereto), or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein

11

or necessary to make the statements in any writing thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to any Pledgor or the
Issuer of such Pledged Stock by the Collateral Agent or any other Secured Party
expressly for use therein, and (y) enter into an indemnification agreement with
any underwriter of or placement agent for any Pledged Stock, on its standard
form, to substantially the same effect. The Pledgors will jointly and severally
bear all costs and expenses of carrying out their obligations under this
Section 9.

        (b)        The Pledgors recognize that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree do so.

        (c)        Each Pledgor further agrees to use its best efforts to do or
cause to be done all such other acts as may be reasonably necessary to make such
sale or sales of all or any portion of the Pledged Stock or Additional
Collateral owned by it pursuant to this Section valid and binding and in
compliance with any and all other applicable requirements of the laws of any
jurisdiction. Each Pledgor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent
and the Secured Parties, that the Collateral Agent and the Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in the Section shall be specifically
enforceable against such Pledgor.

        SECTION 10.  Irrevocable Authorization and Instruction to
Issuer.  (a)  Each Pledgor hereby authorizes and instructs each Issuer that has
issued Pledged Stock pledged by such Pledgor pursuant to Section 2 to comply
with any instruction received by it from the Collateral Agent in writing that
(a) states that an Event of Default has occurred and (b) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and agrees that each such Issuer shall be fully
protected in so complying.

        (b)        Each Issuer that is a Subsidiary shall, in the form of the
Acknowledgement and Consent attached hereto as Annex II, acknowledge the
instructions set forth in clause (a) above and will agree to be bound by the
terms of this

12

Agreement and to comply with the terms hereof insofar as such terms are
applicable to such Issuer.

        SECTION 11.  Collateral Agent’s Appointment as
Attorney-in-Fact.  (a)  Each Pledgor hereby irrevocably constitutes and appoints
the Collateral Agent and any officer or agent of the Collateral Agent, with full
irrevocable power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Pledgor and
in the name of such Pledgor or in the Collateral Agent’s own name, from time to
time in the Collateral Agent’s discretion upon and during the continuance of an
Event of Default, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer.

        (b)        Each Pledgor hereby ratifies all that said attorneys shall
lawfully do or cause to be done pursuant to the power of attorney granted in
Section 11(a). All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

        SECTION 12.  Duty of Collateral Agent.  The Collateral Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
securities and property for its own account, provided that investments shall be
made at the option and sole discretion of the Collateral Agent and provided
further that the Collateral Agent shall use reasonable efforts to make such
investments. Neither the Collateral Agent, any Secured Party nor any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgors or any other person or to take any
other action whatsoever with regard to the Collateral or any part thereof.

        SECTION 13.  Execution of Financing Statements.  Each Pledgor authorizes
the Collateral Agent to file financing statements with respect to the Collateral
owned by it without the signature of such Pledgor in such form and in such
filing offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.

        SECTION 14.  Authority of Collateral Agent.  Each Pledgor acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to

13

time among them, but, as between the Collateral Agent and such Pledgor, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting.

        SECTION 15.  Application of Proceeds.  The proceeds of any sale of
Collateral pursuant to Section 8(b), as well as any Collateral consisting of
cash under Section 8(a), shall be applied by the Collateral Agent as follows:

          First, to the payment of the reasonable costs and expenses of the
Collateral Agent as set forth in Section 8(b);


          Second, to the payment of all amounts of the Obligations owed to the
Secured Parties in respect of Loans made by them and outstanding and amounts
owing in respect of any LC Disbursement or Letter of Credit or under any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement with a Lender, pro rata as among the Secured Parties
in accordance with the amount of such Obligations owed them;


          Third, to the payment and discharge in full of the Obligations (other
than those referred to above), pro rata as among the Secured Parties in
accordance with the amount of such Obligations owed to them; and


          Fourth, after payment in full of all Obligations, to the applicable
Pledgor, or the successors or assigns thereof, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
any Collateral then remaining.


        The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

        SECTION 16.  Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the security interests granted hereunder and all obligations of
the Pledgors hereunder shall be absolute and unconditional.

        SECTION 17.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by any Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the making by the
Lenders of the Loans, the execution and delivery to the Lenders of the Loan
Documents and the issuance by the Issuing Bank of

14

the Letters of Credit, regardless of any investigation made by the Secured
Parties, or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C Disbursement, or
any fee or any other amount payable under or in respect of this Agreement or any
other Loan Document is outstanding and unpaid and so long as the Commitments
have not been terminated.

        SECTION 18.  Collateral Agent’s Liabilities and Expenses;
Indemnification.  (a)   Notwithstanding anything to the contrary provided
herein, the Collateral Agent assumes no liabilities with respect to any claims
regarding each Pledgor’s ownership (or purported ownership) of, or rights or
obligations (or purported rights or obligations) arising from, the Collateral or
any use (or actual or alleged misuse) whether arising out of any past, current
or future event, circumstance, act or omission or otherwise, or any claim, suit,
loss, damage, expense or liability of any kind or nature arising out of or in
connection with the Collateral. All of such liabilities shall, as between the
Collateral Agent and the Pledgors, be borne exclusively by the Pledgors.

        (b)        Each Pledgor hereby agrees to pay all reasonable expenses of
the Collateral Agent and to indemnify the Collateral Agent with respect to any
and all losses, claims, damages, liabilities and related expenses in respect of
this Agreement or the Collateral, in each case to the extent the Borrower is
required to do so pursuant to Section 10.03 of the Credit Agreement.

        (c)        Any amounts payable by a Pledgor as provided hereunder shall
be additional Obligations of it secured hereby and by its other Security
Documents. Without prejudice to the survival of any other agreements contained
herein, all indemnification and reimbursement obligations contained herein shall
survive the payment in full of the principal and interest under the Credit
Agreement, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.

         SECTION 19.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.

        SECTION 20.  Jurisdiction; Consent to Service of Process.  (a)  Each
Pledgor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United

15

States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Loan Party or any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against any Pledgor or any Secured
Party or its properties in the courts of any jurisdiction.

        (b)        Each Pledgor and each Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)        Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 22. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 21.  Termination and Release.  (a)  This Agreement and the
security interest created hereunder shall terminate when all the Obligations
have been fully and indefeasibly paid and when the Secured Parties have no
further Commitments and no Letters of Credit are outstanding, at which time the
Collateral Agent shall reassign and deliver to each Pledgor, or to such person
or persons as each Pledgor shall reasonably designate, against receipt, such of
the Collateral owned by such Pledgor as shall have not been sold or otherwise
applied by the Collateral Agent pursuant to the terms hereof and shall still be
held by it hereunder, together with appropriate instructions of reassignment and
release. Any such reassignment shall be without recourse to or any warranty by
the Collateral Agent and at the expense of such Pledgor. Notwithstanding
anything herein to the contrary, if all the obligations in respect of any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement, if any, have been secured on a ratable basis by a
pledge granted in connection with a refinancing or replacement of the Credit
Agreement, then this Agreement and the pledge created hereunder shall terminate
when all the obligations under the Credit Agreement have been fully and
indefeasibly paid and when the Secured Parties have no further Commitments and
no Letters of Credit are outstanding.

        (b)        All Collateral sold, transferred or otherwise disposed of, in
accordance with the terms of the Credit Agreement (including pursuant to a
waiver or amendment of the terms thereof), shall be sold, transferred or
otherwise disposed of free and clear of the

16

Lien and the security interest created hereunder. In connection with the
foregoing, (i) the Collateral Agent shall execute and deliver to each Pledgor
with respect to the Collateral owned by such Pledgor, or to such person or
persons as such Pledgor shall reasonably designate, against receipt, such
Collateral sold, transferred or otherwise disposed together with appropriate
instructions of reassignment and release, (ii) any representation, warranty or
covenant contained herein relating to the Collateral shall no longer be deemed
to be made with respect to such sold, transferred or otherwise disposed
Collateral and (iii) all schedules hereto shall be amended to delete the name of
the Issuer. Any such reassignment shall be without recourse or to any warranty
by the Collateral Agent and at the expense of such Pledgor.

        (c)        Each Pledgor (other than GrafTech, Global and the Borrower)
shall be released from its obligations hereunder if a portion of the Capital
Stock of such Pledgor shall be sold, transferred or otherwise disposed of, in
accordance with the terms of the Credit Agreement, by Global or any other person
that shall own such stock, to a person that is not GrafTech, Global, the
Borrower or a Subsidiary, and such disposition will result in such Pledgor
ceasing to be a Subsidiary after giving effect to such disposition.

        SECTION 22.  Notices.  All notices, requests and demands to or upon the
Secured Parties or the Pledgors under this Agreement shall be given or made in
accordance with Section 10.01 of the Credit Agreement and addressed as follows:

    (a)        if to any Secured Party, GrafTech Global or the Borrower, at its
address for notices provided in Section 10.01 of the Credit Agreement; and


    (b)        if to any Subsidiary, at its address set forth on Schedule II
hereof (which may be changed by written notice to the Collateral Agent).


        SECTION 23.  Severability.  In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, neither party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the other Loan Documents shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

        SECTION 24.  Amendments in Writing; No Waiver; Cumulative
Remedies.  (a)  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Pledgors and the Collateral Agent, provided that any provision
of this Agreement may be waived by the Required Lenders pursuant to a letter or
agreement executed by the Collateral Agent or by telecopy transmission from the
Collateral Agent.

        (b)        Neither the Collateral Agent nor any Secured Party shall by
any act (except by a written instrument pursuant in Section 24(a)) or delay be
deemed to have

17

waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion.

        (c)        The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        SECTION 25.  Section Headings.  The section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

        SECTION 26.  Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of the Pledgors and shall inure to the benefit
of the Pledgors, the Collateral Agent and the Secured Parties and their
successors and assigns, provided that this Agreement may not be assigned by the
Pledgors without the prior written consent of the Collateral Agent and the
Secured Parties.

        SECTION 27.  Counterparts.  This Agreement may be executed in two or
more original counterparts, each of which shall constitute an original but all
of which when taken together shall constitute but one contract.

        SECTION 28.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        SECTION 29.  Additional Pledgors.  Pursuant to Section 6.11 of the
Credit Agreement (and the requirement thereunder that all actions be taken in
order to cause the Collateral and Guarantee Requirement to be satisfied at all
times), certain Subsidiaries are from time to time required to enter into this
Agreement as a Pledgor upon the occurrence of certain events. Upon execution and
delivery, after the date hereof, by the Collateral Agent and such Subsidiary of
an instrument in the form of Annex I, such Subsidiary shall become a Pledgor
hereunder with the same force and effect as if originally named as a Pledgor
hereunder. The execution and delivery of any such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Agreement.

        SECTION 30.  Conflicts with Foreign Law Documents.  In the event of any
inconsistency between the terms and conditions of this Agreement applicable to
any Pledged Security and the terms and condition of any Pledge Agreement
governed by the laws of any foreign jurisdiction applicable to such Pledged
Security, the terms and

18

conditions of such foreign law Pledge Agreement, except to the extent the
context or applicable law may require, shall control.

19

        IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

GRAFTECH INTERNATIONAL LTD.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis

          Title: Vice President, CFO and CIO


GRAFTECH GLOBAL ENTERPRISES INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis

          Title: Vice President, CFO and CIO


GRAFTECH FINANCE INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis

          Title: Vice President, CFO and CIO


EACH OF THE PLEDGOR
SUBSIDIARIES LISTED ON
SCHEDULE II HERETO,


    By /S/ KAREN G. NARWOLD
          ——————————————
          Name: Karen G. Narwold
           Title: Attorney-in-Fact


20

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By /S/ JOHN C. RIORDAN
          ——————————————
          Name: John C. Riordan
          Title: Vice President


SCHEDULE I
TO THE PLEDGE AGREEMENT


I.  PLEDGED STOCK


A.  SUBSIDIARIES

Pledgor/Stockholder*

--------------------------------------------------------------------------------

Issuer*

--------------------------------------------------------------------------------

Pledged Stock

--------------------------------------------------------------------------------

Percentage of total equity covered by Pledge

--------------------------------------------------------------------------------

GrafTech International Ltd. GrafTech Global Enterprises Inc. 100 shares
(Certificate No. U0001) 100% GrafTech International Ltd. GrafTech Finance Inc.
100 shares (Certificate No. 1) 100% GrafTech Global Enterprises Inc. UCAR Carbon
Company Inc. 500 shares (Certificate No. 2) 100% UCAR Carbon Company Inc. UCAR
S.A. (Switzerland) 612,497 shares (Certificates No. 4 and 5) 99.99%1 UCAR Carbon
Company Inc. UCAR Holdings V Inc. 800 shares (Certificate No. A3) 100% UCAR
Carbon Company Inc. UCAR Inc. (Canada) 650 Shares (Certificate No. 3) 65% UCAR
Carbon Company Inc. Union Carbide Grafito, Inc. 25,000 preferred shares
(Certificate No. 26) 100%     200 common shares (Certificate No. 2)   UCAR
Carbon Company Inc. UCAR International Trading Inc. 100 Shares (Certificate No.
1) 100% UCAR Carbon Company Inc. UCAR Carbon Technology LLC Membership interests
(no certificates) 100% UCAR Carbon Company Inc. Graphite Electrode Network LLC
Membership interests (no certificates) 100% UCAR Carbon Company Inc. UCAR
Holding GmbH (Austria) 7,086 votes (no certificates) 65% UCAR Carbon Company
Inc. Advanced Energy Technology Inc. 640 Class A Common Shares (Cert. No. 1)
97.5%     1,200 Class B Common Shares (Cert. No. 1)  

--------------------------------------------------------------------------------

1 Three shares are held as directors' qualifying shares, and will not be
pledged.


Pledgor/Stockholder*

--------------------------------------------------------------------------------

Issuer*

--------------------------------------------------------------------------------

Pledged Stock

--------------------------------------------------------------------------------

Percentage of total equity covered by Pledge

--------------------------------------------------------------------------------

UCAR S.A. (Switzerland) UCAR Electrodos Iberica S.L. (Spain) 148,655 shares (no
certificates) 65% UCAR S.A. (Switzerland) UCAR Carbon Mexicana S.A. de C.V.
(Mexico) 36,354,016 shares (Certificates 001-I
(fixed) for 15,597 shares and 001-II
(variable)) for 36,338,419 shares) 65% UCAR S.A. (Switzerland) GrafTech S.p.A.
(Italy) 3,250,000 Shares (Certificate No. 7) 65% UCAR S.A. (Switzerland) UCAR
Holdings S.A.S. (France) 1,841,098 shares (no certificates) 100% UCAR S.A.
(Switzerland) UCAR Carbon S.A. (Brazil) 62,428 shares, including 59,226 Class A
ordinary shares and 3,202 Class B ordinary shares (no certificates) 65% UCAR
S.A. (Switzerland) UCAR South Africa (Pty.) Ltd. (South Africa) 201 shares
(Certificates Nos. 2, 3 and 4) 100% UCAR Holdings S.A.S. (France) UCAR SNC
(France) 535,714 shares (no certificates) 99.9% UCAR S.A. (Switzerland) UCAR SNC
(France) 1 share (no certificates) 0.1%



B.  OTHER INVESTMENTS

NONE

* Jurisdictions of incorporation of non-United States entities are identified in
parentheses following the names of such entities.


II.  PLEDGED NOTES


A.  INTERCOMPANY NOTES*

Pledgor/Creditor**

--------------------------------------------------------------------------------

Issuer/Debtor**

--------------------------------------------------------------------------------

Principal Amount
(in USD (and
Denominated Currency))
Outstanding***

--------------------------------------------------------------------------------

GrafTech Finance Inc. UCAR Carbon Company Inc. $02 GrafTech Finance Inc. UCAR
S.A. (Switzerland) $0 ((euro)0)3 GrafTech Finance Inc. UCAR Inc. (Canada)
$2,030,997 UCAR S.A. (Switzerland) GrafTech Finance Inc. $46,025,234
((euro)37,114,131) UCAR Holdings S.A.S. (France) GrafTech Finance Inc.
$13,899,041
((euro)11,208,000) UCAR SNC (France) UCAR S.A. (Switzerland) $6,870,516
((euro)5,540,292) UCAR Limited (United Kingdom) UCAR S.A. (Switzerland)
$5,188,317
((pound)2,871,709)


*   All intercompany Indebtedness (except for Intercompany Senior Loans) is
based on estimates.

**   Jurisdictions of incorporation of non-United States entities are identified
in parentheses following the names of such entities.

***   Conversion from denominated currency into Dollars provided for convenience
of reference only.


B.  THIRD-PARTY NOTES

NONE

--------------------------------------------------------------------------------

        2 This is a different note from the intercompany note issued pursuant to
the 2000 facility which will be cancelled as of closing and replaced with a new
Intercompany Borrower Note between these two parties.

        3 This is a different note from the intercompany note issued pursuant to
the 2000 facility (known as the “Swissco Note”), which will be cancelled as of
closing and replaced with a new Intercompany Borrower Note between these two
parties.

SCHEDULE II
TO THE PLEDGE AGREEMENT


PLEDGOR SUBSIDIARIES


A.        DOMESTIC

  UCAR Carbon Company Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR International Trading Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Carbon Technology LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Graphite Electrode Network LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Union Carbide Grafito Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Holdings V Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803



B.        FOREIGN

          Switzerland:
            UCAR S.A.
            Route de Pallatex 17
            1163 Etoy
            Switzerland


          France:
            UCAR Holdings S.A.S.
            La Lechere
            73264 Aigueblanche Cedex
            France           
            UCAR SNC
            La Lechere
            73264 Aigueblanche Cedex
            France


          United Kingdom:
            UCAR Limited
            Unit F13/F14
            Globe Business Centre
            Penistone Road
            Sheffield S6 3AE


ANNEX I
TO THE PLEDGE AGREEMENT

  SUPPLEMENT NO. dated as of [ ], to the Amended and Restated Pledge Agreement
dated as of February 8, 2005 (the GRAFTECH INTERNATIONAL LTD., a Delaware
corporation (“GrafTech”), GRAFTECH GLOBAL ENTERPRISES INC., a Delaware
corporation (“Global”), GRAFTECH FINANCE INC., a Delaware corporation (the
“Borrower”), the direct and indirect subsidiaries of GrafTech that are
signatories hereto (together with GrafTech, Global and the Borrower, the
“Pledgors”) in favor of JPMORGAN CHASE BANK, N.A. as collateral agent for the
Secured Parties (such term and each other capitalized term used but not defined
herein having the meaning given it in the Credit Agreement).


    A.        Reference is made to the Amended and Restated Credit Agreement
dated as of February 8, 2005 (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”) among GrafTech,
Global, the Borrower, the LC Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank.

    B.        The Pledgors have entered into the Pledge Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of Credit
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Pursuant to Section 6.11 of the Credit Agreement (and the
requirement thereunder that all actions be taken in order to cause the
Collateral and Guarantee Requirement to be satisfied at all times), certain
Subsidiaries are required to enter into the Pledge Agreement as a Pledgor upon
the occurrence of certain events. Section 29 of the Pledge Agreement provides
that additional Subsidiaries may become Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Pledgor”) is a Subsidiary and is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Pledgor
under the Pledge Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

        Accordingly, the Collateral Agent and the New Pledgor agree as follows:

    SECTION 1.        In accordance with Section 29 of the Pledge Agreement, the
New Pledgor by its signature below becomes a Pledgor under the Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder. Each reference to a
“Pledgor” in the Pledge Agreement shall be deemed to include the New Pledgor.
The Pledge Agreement is hereby incorporated herein by reference.

    SECTION 2.        The New Pledgor represents and warrants to the Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and

2

constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws effecting creditors’ rights generally and equitable
principles of general applicability.

        SECTION 3.        The New Pledgor hereby represents and warrants that
Schedule I attached hereto includes a true and correct listing of all the
Collateral owned by it. The New Pledgor hereby agrees to cause the Issuer of any
Collateral listed on Schedule I hereto that is a Subsidiary to execute and
deliver an Acknowledgment and Consent substantially in the form of Annex II to
the Pledge Agreement.

        SECTION 4.  This Supplement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument. This Supplement shall become
effective when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Pledgor and
the Collateral Agent.

        SECTION 5.        Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

        SECTION 6.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7.        In case any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        SECTION 8.        All communications and notices hereunder shall be in
writing and given as provided in the Credit Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature, with a copy to the Borrower.

3

        IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

[NAME OF NEW PLEDGOR],


    By
          ——————————————
          Name:
          Title:
          Address:


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By
          ——————————————
          Name:
          Title:


SCHEDULE I
TO SUPPLEMENT
TO THE PLEDGE AGREEMENT

PLEDGE STOCK

Pledgor Issuer Pledged Stock Percentage
Pledged





PLEDGED NOTES

 

 

INTERCOMPANY NOTES

Pledgor Issuer Principal Amount





INTERCOMPANY FOREIGN BORROWER NOTES

Pledgor Issuer Principal Amount





OTHER NOTES

Pledgor Issuer Principal Amount





ANNEX II
TO THE PLEDGE AGREEMENT

ACKNOWLEDGMENT AND CONSENT

        Each of the undersigned hereby acknowledges receipt of a copy of the
Pledge Agreement dated as of February 8, 2005 (the “Pledge Agreement”), by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation (“Global”), GRAFTECH FINANCE
INC., a Delaware corporation (the “Borrower”), the direct and indirect
subsidiaries of GrafTech that are signatories thereto (together with GrafTech,
Global and the Borrower, the “Pledgors”), in favor of JPMORGAN CHASE BANK, N.A.,
as collateral agent for the Secured Parties (as defined in Section 1 of the
Pledge Agreement; each other capitalized term used but not defined herein having
the meaning given it in the Credit Agreement dated as of February 8, 2005, among
GrafTech, Global, the Borrower, the LC Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Collateral Agent and Issuing Bank (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”)).

    1.        Each of the undersigned will be bound by the terms of the Pledge
Agreement and will comply with such terms insofar as such terms are applicable
to the undersigned.

    2.        Each of the undersigned will notify the Collateral Agent promptly
in writing of the occurrence of any of the events described in subsection 5(a)
of the Pledge Agreement.

    3.        The terms of subsection 9(c) of the Pledge Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
under or pursuant to or arising out of Section 9 of the Pledge Agreement.

EACH OF THE ISSUERS OF PLEDGED
STOCK LISTED ON SCHEDULE I TO
THE PLEDGE AGREEMENT, AS SET
FORTH ON ANNEX I TO THIS
ACKNOWLEDGEMENT AND CONSENT,


    By /S/ KAREN G. NARWOLD
          ——————————————
          Name: Karen G. Narwold
           Title: Attorney-in-Fact


Acknowledged and agreed by:


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


By /S/ JOHN C. RIORDAN
      ——————————————
      Name: John C. Riordan
      Title: Vice President  
